PER CURIAM.
Appellant filed a motion to correct an illegal sentence, apparently desiring additional jail credit. However, his motion alleged that the court gave credit for 155 days, and he does not allege that he was entitled to more than that. The trial court correctly denied the motion.
We affirm. If appellant’s real claim is that the Department of Corrections has not properly given him credit, then he must first pursue administrative remedies through the Department of Corrections.
WARNER, KLEIN and STEVENSON, JJ., concur.